 In theMatter ofLAMAR-RANKINCOMPANY, EMPLOYERandRETAILCLERKSINTERNATIONAL ASSOCIATION, AFL, PETITIONERCase No. 10-RC-379.-Decided January 19,19.1j.9DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The record shows that the Employer has undertaken the liquidationof its wholesale drug business, and that, at the time of the hearing, thisprogram was approximately 90 percent complete.With the excep-tion of about 10 percent of its inventory remaining for final disposition,the Employer has virtually discontinued its business activities; and,although it does not contemplate selling or liquidating its real estateor securities, negotiations are being carried on for the lease of itsproperty.The Employer intends to move its remaining records andassets into storage, and does not plan to reengage in the drug businessor any other mercantile or manufacturing business.*Chairman Herzog and Members Houston and Gray.81 N. L.R. B., No. 37.222 LAMAR-RANKIN COMPANY223The record shows also that on September 27, 1948, the date the peti-tion was filed, there were approximately 43 employees in the requestedunit; however, by December 1, 1948, the date of the hearing, there re-mained only 4 employees in the proposed unit, and the Employer as-serted that no employees would be left by January 1, 1949.Under allthe circumstances, we believe that no useful purpose would be servedby directing an election in the instant proceeding.Accordingly, thepetition will be dismissed.ORDERIT IS HEREBYORDERED that the petition filed herein be, and it herebyis, dismissed.